[Cite as State v. Shelley, 2013-Ohio-1116.]
                          STATE OF OHIO, COLUMBIANA COUNTY

                                   IN THE COURT OF APPEALS

                                         SEVENTH DISTRICT

STATE OF OHIO,                                    )
                                                  )
        PLAINTIFF-APPELLEE,                       )
                                                  )             CASE NO. 12 CO 25
V.                                                )
                                                  )                  OPINION
THOMAS W. SHELLEY,                                )
                                                  )
        DEFENDANT-APPELLANT.                      )

CHARACTER OF PROCEEDINGS:                         Criminal Appeal from Municipal Court of
                                                  Columbiana County, Ohio
                                                  Case No. 11TRC4381

JUDGMENT:                                         Affirmed

APPEARANCES:
For Plaintiff-Appellee                            Robert L. Herron
                                                  Prosecutor
                                                  Megan L. Payne
                                                  Assistant Prosecutor
                                                  38832 Saltwell Road
                                                  Lisbon, Ohio 44432

For Defendant-Appellant                           Attorney Mark A. Devicchio
                                                  3680 Starr Centre Drive
                                                  Canfield, Ohio 44406




JUDGES:

Hon. Gene Donofrio
Hon. Joseph J. Vukovich
Hon. Cheryl L. Waite


                                                  Dated: March 22, 2013
[Cite as State v. Shelley, 2013-Ohio-1116.]
DONOFRIO, J.

        {¶1}     Defendant-appellant, Thomas Shelley, appeals from a Columbiana
County Municipal Court judgment overruling his motion to suppress the results of his
field sobriety tests along with any other evidence obtained as a result of an alleged
illegal traffic stop.
        {¶2}     On September 18, 2011, at approximately 3:19 a.m., Ohio State
Trooper Kenneth Metz was on patrol and noticed a Dodge Caravan approximately a
quarter-mile ahead of him. The van was stopped at a yield sign on Park Avenue
before entering the circle of Park Avenue and Main Street in Columbiana. The van
had its right turn signal on and there was no other traffic. Trooper Metz approached
the van and stopped behind it. The trooper waited approximately 13 seconds and,
when the van still did not proceed, activated his overhead lights. The van drove
forward approximately 50 feet and then pulled over to the right of the road.
        {¶3}     Trooper Metz approached the van. Appellant was sitting in the driver’s
seat. Trooper Metz spoke to appellant. He noticed appellant’s eyes were bloodshot
and the trooper smelled a strong odor of an alcoholic beverage. The trooper then
asked appellant to exit his vehicle. The two walked to the front of the trooper’s car
and Trooper Metz asked appellant if he had any alcohol earlier.          Appellant told
Trooper Metz that he had consumed “a couple, three, beers.”
        {¶4}     Appellant performed the HGN test, the one-leg-stand test, and the walk-
and-turn test. The trooper noted six of six clues on the HGN test, two of four clues on
the one-leg-stand test, and two of eight clues on the walk-and-turn test. The trooper
then had appellant blow into a portable breath tester that indicated appellant had
alcohol in his system. The trooper subsequently placed appellant under arrest for
operating a motor vehicle while intoxicated (OMVI).
        {¶5}     Trooper Metz then transported appellant to the Highway Patrol Post in
Lisbon. At the Highway Patrol Post, appellant submitted to a breath test. Appellant’s
breath test reflected a blood alcohol concentration level of .166.
        {¶6}     Trooper Metz issued appellant a citation for OMVI in violation of R.C.
4511.19(A)(1)(a) and (d). Appellant appeared in court and entered a not guilty plea.
                                                                                  -2-


        {¶7}    Appellant then filed a motion to suppress the results of his field sobriety
tests along with any other evidence obtained as a result of his alleged illegal
detention.     In his motion, appellant argued that Trooper Metz lacked reasonable
suspicion to stop him and did not observe any traffic violations that would warrant a
stop.
        {¶8}    The trial court held a hearing on appellant’s motion where it heard
testimony from Trooper Metz.          The court subsequently denied the motion to
suppress.
        {¶9}    Appellant then changed his plea to no contest. The trial court found
him guilty of OMVI. It sentenced him to 30 days in jail, with 27 days suspended and
the option of attending a three-day educational alternative instead of jail, imposed a
$675 fine, and suspended appellant’s driver’s license for six months.
        {¶10} Appellant filed a timely notice of appeal on June 22, 2012. The trial
court stayed appellant’s sentence pending this appeal.
        {¶11} Appellant raises a single assignment of error, which states:

                THE TRIAL COURT ERRED TO THE PREJUDICE OF
        DEFENDANT-APPELLANT              BY      OVERRULING         DEFENDANT-
        APPELLANT’S MOTION TO SUPPRESS AND SUPPLEMENTAL
        MOTION TO DISMISS / MOTION IN LIMINE / MOTION TO
        SUPPRESS, DUE TO THE FACT THAT THE STOP WAS NOT
        WITHIN THE COMMUNITY CARETAKING FUNCTION OF LAW
        ENFORCEMENT, WAS NOT CONSENSUAL, AND THE TROOPER
        DID NOT HAVE A REASONABLE, ARTICULABLE SUSPICION TO
        BELIEVE THAT DEFENDANT-APPELLANT WAS ENGAGING IN
        ILLEGAL ACTIVITY AT THE TIME OF THE STOP.

        {¶12} Appellant argues that the trial court misapplied the facts in this case to
the cases it relied on in its decision. He contends that Trooper Metz’s stop was an
investigative stop, which was only permissible when supported by reasonable
                                                                               -3-


suspicion. Appellant asserts that Trooper Metz never pointed to a particular fact or
circumstance that gave rise to his alleged suspicion that appellant needed assistance
other than appellant’s delay in travel. Appellant further points out that when Trooper
Metz activated his lights, appellant drove his vehicle to a stop in an appropriate
manner with no signs of erratic or impaired driving. And appellant points out that
once Trooper Metz stopped him, the trooper never asked if appellant needed
assistance and only had a brief conversation with him before asking him to perform
the field sobriety tests.   Appellant asserts that the only “fact” that Trooper Metz
offered in support of his decision to stop appellant was that he observed appellant’s
vehicle stopped in the lane of traffic for an extended time when it was safe to proceed
through the intersection.
       {¶13} Our standard of review with respect to a motion to suppress is first
limited to determining whether the trial court's findings are supported by competent,
credible evidence. State v. Winand, 116 Ohio App.3d 286, 288, 688 N.E.2d 9 (7th
Dist.1996), citing Tallmadge v. McCoy, 96 Ohio App.3d 604, 608, 645 N.E.2d 802
(9th Dist.1994). Such a standard of review is appropriate as, “[i]n a hearing on a
motion to suppress evidence, the trial court assumes the role of trier of fact and is in
the best position to resolve questions of fact and evaluate the credibility of
witnesses.”   State v. Venham, 96 Ohio App.3d 649, 653, 645 N.E.2d 831 (4th
Dist.1994). An appellate court accepts the trial court's factual findings and relies
upon the trial court's ability to assess the witness's credibility, but independently
determines, without deference to the trial court, whether the trial court applied the
appropriate legal standard. State v. Rice, 129 Ohio App.3d 91, 94, 717 N.E.2d 351
(7th Dist.1998). A trial court's decision on a motion to suppress will not be disturbed
when it is supported by substantial credible evidence. Id.
       {¶14} In this case, the trial court made the following relevant factual findings.
At approximately 3:19 a.m., Trooper Metz noticed a stopped Dodge Caravan in the
westbound lane of traffic approximately one-quarter of a mile ahead of his cruiser.
The van was stopped at a yield sign before entering the circle of Park Avenue and
                                                                               -4-


Main Street. The van remained stopped as Trooper Metz approached. It had its right
turn signal on and no traffic was impeding the van’s ability to enter the circle of Park
and Main. Trooper Metz came to a stop behind the van and waited approximately 13
seconds before activating his cruiser lights.    Because he had observed the van
stopped in the lane of traffic for a long time after it should have proceeded, Trooper
Metz was concerned about mechanical problems with the vehicle or the health of the
operator. Upon activating the cruiser lights, the van pulled forward and to the right
approximately 50 feet and then stopped.
      {¶15} Trooper Metz observed no criminal activity but did observe the van
parked in the lane of traffic for an extended time when it was safe to proceed through
the circle intersection.   Trooper Metz approached the van and commented to
appellant that his van was sitting in the roadway. Appellant told Trooper Metz that he
had been sending a text message on his phone. During the conversation, Trooper
Metz noticed a strong odor of alcohol coming from appellant’s breath and that
appellant’s eyes were blood shot. Appellant admitted to consuming a couple or three
beers. Trooper Metz then had appellant submit to field sobriety tests.
      {¶16} The evidence at the hearing supports these factual findings. At the
hearing Trooper Metz testified as follows.
      {¶17} While he was travelling westbound on Park Avenue, approximately a
quarter-mile ahead of him, Trooper Metz noticed appellant’s vehicle stopped at the
circle in the same lane of traffic. (Tr. 7). As he approached appellant’s vehicle,
Trooper Metz observed that there was no other traffic around. (Tr. 7). Trooper Metz
came to a stop behind appellant’s vehicle and waited 13 seconds. (Tr. 7, 24-25). He
then activated his overhead lights. (Tr. 7-8). Appellant pulled forward and to the right
approximately 50 feet and then stopped. (Tr. 8).
      {¶18} Trooper Metz got out of his car and approached appellant. They had a
brief conversation consisting of Trooper Metz asking appellant why he was parked in
the road and appellant telling him that he was looking at his phone in order to send a
text message.    (Tr. 32-33).   Trooper Metz stated he could smell the odor of an
                                                                                -5-


alcoholic beverage and appellant’s eyes were bloodshot.         (Tr. 9).   At this point,
Trooper Metz asked appellant to step out of his vehicle. (Tr. 10). Appellant complied
and walked to the front of Trooper Metz’s car. (Tr. 10). The trooper then asked
appellant if he consumed any alcohol and appellant told him that he had two or three
beers. (Tr. 10).
       {¶19} Trooper Metz stated that his reason for stopping appellant was to check
on him. (Tr. 7-8, 18). He elaborated that he did not know why appellant was sitting
there and that he routinely checks stopped cars because the driver may be asleep,
there could be a medical problem, there could be a car problem, or there could be
impairment. (Tr. 18). Trooper Metz further stated there were no other vehicles to
stop appellant’s movement, appellant had his right turn signal on, there was no
reason for appellant to be stopped that long, and the trooper felt the need to check
on appellant. (Tr. 26). He also stated that he did not observe appellant commit any
moving violations. (Tr. 24). However, after stopping appellant, Trooper Metz did not
ask him if he needed assistance. (Tr. 32).
       {¶20} Trooper Metz also testified that after he activated his overhead lights,
appellant turned right into the circle and operated his vehicle in a reasonable and
appropriate manner in coming to a stop. (Tr. 29).
       {¶21} Because the evidence supports the trial court’s factual findings, we
must next determine whether the trial court properly applied the law to these facts.
       {¶22} “The Fourth Amendment to the United States Constitution and Section
14, Article I of the Ohio Constitution prohibit unreasonable searches and seizures,
including unreasonable automobile stops.”       Bowling Green v. Godwin, 110 Ohio
St.3d 58, 850 N.E.2d 698, 2006-Ohio-3563, ¶11. In order to make an investigative
traffic stop, an officer must have a reasonable suspicion, based on specific and
articulable facts, that the motorist was engaged in criminal activity or that the vehicle
was in violation of the law. State v. Snyder, 7th Dist. No. 03 BE 15, 2004-Ohio-3200,
¶5, citing Dayton v. Erikson, 76 Ohio St.3d 3, 12, 665 N.E.2d1091 (1996); Terry v.
Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968).
                                                                                -6-


       {¶23} But police may also stop a vehicle pursuant to their community
caretaker function.   The Ohio Supreme Court recently examined the community
caretaker function in State v. Dunn, 131 Ohio St.3d 325, 2012-Ohio-1008, 964
N.E.2d 1037, ¶17:

       The [United State Supreme Court in Cady v. Dombrowski, 413 U.S.
       433, 93 S.Ct. 2523, 37 L.Ed.2d 706 (1973)] court explained that local
       law-enforcement officers “frequently investigate vehicle accidents in
       which there is no claim of criminal liability and engage in what, for want
       of a better term, may be described as community caretaking functions,
       totally divorced from the detection, investigation, or acquisition of
       evidence relating to the violation of a criminal statute.” Id. at 441, 93
       S.Ct. 2523, 37 L.Ed.2d 706. As the court noted in Dombrowski, “[t]he
       ultimate    standard   set   forth    in   the    Fourth   Amendment     is
       reasonableness.” Id. at 439, 93 S.Ct. 2523, 37 L.Ed.2d 706. Thus, the
       Fourth     Amendment    protects     citizens    from   only   unreasonable
       government searches and seizures. United States v. Sharpe, 470 U.S.
       675, 682, 105 S.Ct. 1568, 84 L.Ed.2d 605 (1985).

       {¶24} And in State v. Norman, 136 Ohio App.3d 46, 54, 735 N.E.2d 953 (3d
Dist.1999), the court also described the community caretaking function as it relates to
traffic stops:

       Police officers without reasonable suspicion of criminal activity are
       allowed to intrude on a person's privacy to carry out “community
       caretaking functions” to enhance public safety. The key to such
       permissible police action is the reasonableness required by the Fourth
       Amendment. When approaching a vehicle for safety reasons, the police
       officer must be able to point to reasonable, articulable facts upon which
       to base her safety concerns. Such a requirement allows a reviewing
                                                                                 -7-


       court to answer Terry's fundamental question in the affirmative: “would
       the facts available to the officer at the moment of the seizure or the
       search ‘warrant a man of reasonable caution in the belief’ that the
       action taken was appropriate?” 392 U.S. at 21-22, 88 S.Ct. at 1880, 20
       L.Ed.2d at 906.

       {¶25} In this case, the trial court found that the stop was consensual and that
a reasonable officer in this situation would believe that the vehicle or the occupant
may need assistance.      The court noted that Trooper Metz observed the vehicle
stopped at a yield sign as he drove approximately a quarter of a mile toward the
vehicle. He then stopped behind the vehicle and waited another 13 seconds before
activating his overhead lights. There was no other traffic, the vehicle had its right turn
signal on, and it continued to remain stationary during the entire period of
observation. The court concluded that under these circumstances it was reasonable
to believe the driver needed assistance or the vehicle was disabled. Thus, the court
found the community caretaker exception applied here.
       {¶26} The trial court also relied on this court’s case of State v. Hlinovsky, 7th
Dist. No. 09-BE-19, 2011-Ohio-6421, in determining that the initial stop here was
consensual.
       {¶27} In Hlinovsky, the trooper observed the defendant’s vehicle traveling
very slowly on U.S. 40 around 3:00 a.m. The trooper caught up to the vehicle. The
vehicle pulled off to the side of the road. The trooper passed it, and then saw the
vehicle turn its headlights off. This caught the trooper’s attention and he wanted to
find out what was going on. So the trooper turned around and pulled behind the
vehicle. He called the stop in as a disabled vehicle and got out to check on the
occupants' well-being. Upon making contact with the occupants, the trooper smelled
alcohol. This ultimately led to an OMVI arrest. The trial court denied the defendant’s
motion to suppress evidence from the stop.
       {¶28} On appeal, we found that the initial encounter between the trooper and
the defendant was a consensual encounter, rather than an investigatory stop
                                                                               -8-


requiring reasonable suspicion. We noted that the trooper did not actually initiate a
traffic stop; instead, he approached a vehicle that had pulled to the side of the road
and parked in order to ask the occupants some questions. Id. at ¶58. We stated that
a police encounter is consensual when a person is free to walk away from the officer
and may refuse to answer questions. Id. at ¶53, citing U.S. v. Mendenhall, 446 U.S.
544, 554, 100 S.Ct. 1870, 64 L.Ed.2d 497 (1980). And we noted that in general,
when an officer merely approaches and questions a person in a parked vehicle, it is a
consensual encounter that is not a seizure so as to require reasonable suspicion. Id.
at ¶55. We further found that the trooper was carrying out his community caretaker
function in assisting a potentially disabled vehicle. Id. at ¶64.
         {¶29} In the case at bar, the trial court found the stop to be consensual based
on Hlinovsky. But the present case is distinguishable. In this case, Trooper Metz
pulled up behind appellant and activated his overhead lights.        He then followed
appellant, with his overhead lights on, to the side of the road. (Tr. 7-8, 28). And once
appellant pulled over, the trooper asked to see his driver’s license. (Tr. 10, 31).
Additionally, Trooper Metz did not inquire if appellant needed assistance. (Tr. 32-33).
Thus, Trooper Metz did not “merely approach” appellant, he used his overhead lights
and request for a driver’s license as a show of authority that appellant was not free to
leave.     See State v. Clapper, 9th Dist. No. 11CA0031-M, 2012-Ohio-1382
(reasonable person in defendant’s situation would be under the impression that she
“could not refuse assistance and leave the scene,” when, with overhead lights
flashing, the officer demanded to see her license and proof of insurance rather than
inquiring whether she needed assistance).
         {¶30} But even though the trial court erred in finding the stop was consensual,
the decision to deny the motion to suppress was still proper because of the
community caretaker function.
         {¶31} In Clapper, 2012-Ohio-1382, ¶13, the court observed that the
community caretaker function has been applied in cases where a vehicle was
stationary in a place where it should not be parked because it gave rise to an
                                                                               -9-


inference of the vehicle's or the driver's impairment. Citing, Bucyrus v. Lewis, 66 Ohio
App.3d 256, 583 N.E.2d 1114 (3d Dist.1990) (driver sleeping in vehicle parked in
bank's drive-through lane), State v. Chrzanowski, 180 Ohio App.3d 324, 2008-Ohio-
6993, 905 N.E.2d 266 (11th Dist.) (driver sitting in vehicle stopped on the roadway),
State v. Chapa, 10th Dist. No. 04AP-66, 2004-Ohio-5070 (driver stopped her vehicle
“in the middle of the roadway with its headlights on and leaving no room for other
vehicles to pass”).
          {¶32} This case is similar to the other “parked car” cases. Here Trooper Metz
observed appellant’s vehicle from a quarter of a mile away stopped at a yield sign.
Once Trooper Metz stopped behind appellant’s vehicle, it remained stopped for
another 13 seconds until Trooper Metz activated his overhead lights. During this
time, there was no traffic that would have prevented appellant from continuing on his
way. (Tr. 7, 26). And appellant was blocking Trooper Metz from proceeding without
driving around him into the wrong lane of traffic. (Tr. 8, 26). Also during this time,
appellant’s right turn signal was on.      (Tr. 26).   Based on these considerations,
Trooper Metz felt he should “check on” appellant. (Tr. 26).
          {¶33} Appellant contends that once he began to drive away, after seeing
Trooper Metz’s overhead lights, this should have alleviated the trooper’s concerns
regarding a possible medical emergency or disabled vehicle. Thus, he asserts the
trooper should not have stopped him. But at the time Trooper Metz activated his
overhead lights, he had a legitimate concern about the condition of the van and its
driver. This concern did not immediately vanish when the van began to drive away.
Once Trooper Metz’s concern was aroused and he made the decision to check on
appellant, it was reasonable for him to follow through with checking on the van and its
driver.
          {¶34} The trooper’s actions here were reasonable under the Fourth
Amendment. He was able to point to reasonable, articulable facts upon which to
base his concern for checking on the driver and the vehicle. The facts articulated by
the trooper demonstrate concern over whether the vehicle was having trouble or the
                                                                             - 10 -


driver required some sort of assistance.   As such, the trial court properly overruled
appellant’s motion to suppress based on the community caretaker function.
      {¶35} Accordingly, appellant’s sole assignment of error is without merit.
      {¶36} For the reasons stated above, the trial court’s judgment is hereby
affirmed.

Vukovich, J., concurs.

Waite, J., concurs.